              Case 3:21-cv-00045-APG-WGC Document 14 Filed 01/22/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 R.F. MACDONALD CO., and CLEAVER-                            Case No.: 3:21-cv-00045-APG-WGC
   BROOKS, INC.,
 4                                                             Order Regarding Highly Sensitive
         Plaintiffs                                                      Documents
 5
   v.
 6
   SIERRA BOILER SERVICE, INC., PYRO
 7 COMBUSTION AND CONTROLS, INC.,
   CANDICE GEORGE, THOMAS WILEY,
 8 and GARY PFIZENMAYER,

 9              Defendants

10             The plaintiffs submitted to the clerk’s office five exhibits to their motion for temporary

11 restraining order, designating them as Highly Sensitive Documents (HSD) under the court’s

12 January 15, 2021 announcement regarding HSD. I have reviewed these documents, and they do

13 not appear to fall within the definition of HSD. The court’s definition focuses on information

14 that is important to national security and “sensitive commercial information likely to be of

15 interest to foreign powers.” 1 The documents submitted by the plaintiffs appear to be confidential

16 business information that might be sealed if it satisfies the standard under Kamakana v. City and

17 County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). But that does not satisfy the definition of

18 HSD. 2

19             The plaintiffs have not explained why the exhibits they have submitted qualify as HSD. I

20 therefore order the plaintiffs to submit to my chambers, for in camera review, a letter explaining

21 why the documents qualify as HSDs. The letter should be submitted by February 2, 2021. The

22
     1
    https://www.nvd.uscourts.gov/wp-content/uploads/2021/01/HSD-Guidance-for-Website-Final-
23 1-15-2021.pdf (last accessed 1/22/21).
     2
         See id. at ¶ 1(c)(v).
          Case 3:21-cv-00045-APG-WGC Document 14 Filed 01/22/21 Page 2 of 2




 1 plaintiffs shall send a copy of that letter to the defendants’ lawyers to avoid ex parte

 2 communication. I then will decide whether the documents should remain protected as HSD.

 3         DATED this 22nd day of January, 2021.

 4

 5
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
